An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT

61F
New;

CLEHK'S ORDER

(03.1579

DA

IN THE SUPREME COURT OF THE STAT E OF NEVADA

 

  NO. 67658
Petitioner, 1

VS.

DANIFELL PROVIDER OF THE F L E 
NAPHCARE CORPORATION, INC.,  
Res ancient. ‘ JUN 15 2015

   

TRACIE K. LFNDEMAN

CLEngF “’UPREME CDURT
WM

DE F‘UTY CLERK
ORDER ﬂISMIS SING PETITION

This petition was decketed in this court on March 26, 2015,
without payment of the requisite ﬁling fee. On that same day a notice was
issued directing petitioner in; pay the ﬁling fee- within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, petitioner has not paicl the

ﬁling fee or otherwise responded it) this court’s notice,- Accordingly, cause

appearing, this petition is dismissed.

It is so ORDERED.
CLERK OF THE SUPREME COURT
TRACIE K. LDJDEMAN
BY: Algal Ll.  MIME—
cc: Nikci Boycl